Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5 in the reply filed on 7/25/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/4/2019.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 6249442 B1, hereinafter Watanabe)
1. Watanabe teaches an electronic device for an aircraft, comprising: 
a casing (22, fig 6) having an opening (area where 23 fits into; 
at least one first boss (22f) projecting from a wall (22a, fig 6) of the casing toward the opening of the casing;  at least one second boss (22e) projecting from the wall of the casing toward the opening of the casing by a larger amount than the at least one first boss (22e is taller than 22f); 
a first circuit board (23) fixed to the at least one first boss; and 
a second circuit board (25) fixed to the at least one second boss, wherein the first circuit board has such a shape as to prevent interference with the at least one second boss when fixed to the at least one first boss (fig 6).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Okura (US 20170354047 A1, hereinafter Okura) 
2. Watanabe teaches the electronic device for an aircraft according to claim 1, 
wherein the at least one first boss comprises a plurality of first bosses (fig 6), and the at least one second boss comprises a plurality of second bosses (fig 6), 
wherein the plurality of first bosses and the plurality of second bosses 
wherein the shape of the first circuit board includes cutouts (23b, col 1 lines 45-46) 
However Watanabe fails to specifically teach that the first bosses and the plurality of second bosses are positioned at a periphery of the wall of the casing;
and that the cutouts are provided at a periphery of the first circuit board

Okura teaches a plurality of first bosses (194, fig 5) and a plurality of second bosses (193, fig 5) are positioned at a periphery of a wall (703, fig 2) of a casing (7, fig 2)
a first circuit board (3, fig 4) includes cutouts (cutouts of 3 to provide space for 193) provided at a periphery of the first circuit board (fig 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Okura into the device of Watanabe. The ordinary artisan would have been motivated to modify Watanabe in the above manner for having a simpler assembly.


3. Watanabe and Okura teach the electronic device for an aircraft according to claim 2, 
wherein the plurality of first bosses are positioned at regular intervals (Watanabe fig 6) in the direction along the periphery of the wall of the casing (Okura figs 1, 4, 5), and 
wherein the plurality of second bosses are positioned at regular intervals (Watanabe fig 6) in the direction along the periphery of the wall of the casing (Okura figs 1, 4, 5).

4. Watanabe and Okura teach the electronic device for an aircraft according to claim 2, wherein Watanabe teaches the casing includes a bottom wall (22a) and a side wall (22b), the bottom wall constitutes the wall of the casing (see annotated fig 6), and the side wall rises from a periphery of the bottom wall (see annotated fig 6), and wherein the plurality of first bosses and the plurality of second bosses are formed integrally with the bottom wall and the side wall of the casing (see annotated fig 6).


    PNG
    media_image1.png
    473
    1026
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Okura, further in view of JPH09283883 (of record from IDS filed 6/2/2021, hereinafter JP)
5. Watanabe and Okura teach the electronic device for an aircraft according to claim 1, wherein the first circuit board and the second circuit board have a quadrangular shape (Okura fig 4), however Watanabe and Okura fail to specifically teach that when the first circuit board is fixed to the at least one first boss and the second circuit board is fixed to the at least one second boss, four sides of the first circuit board and four sides of the second circuit board fit each other in plan view from an opening side of the casing.
JP (fig 6) teaches that when the first circuit board (4) is fixed to the at least one first boss (8) and the second circuit board (3) is fixed to the at least one second boss (9), four sides of the first circuit board and four sides of the second circuit board fit each other in plan view from an opening side of the casing (since they are aligned and equal size, see figs 6, 8, 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by JP into the device of Watanabe and Okura. The ordinary artisan would have been motivated to modify Watanabe and Okura in the above manner for the purpose of saving space and material by having a smaller PCB and casing.

	
Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841